                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 02-10006-JDT
                                              )
GEORGE P. WATKINS, JR.,                       )
                                              )
       Defendant.                             )


          ORDER TRANSFERRING “MOTION FOR RELIEF” AS SECOND OR
          SUCCESSIVE § 2255 MOTION PURSUANT TO 28 U.S.C. § 2244(b)(3)


          On May 2, 2018, Defendant George P. Watkins, Jr., filed a pro se motion in this

closed criminal case titled “Motion for Relief Pursuant to Recent U.S. Supreme Court

Decision.” (ECF No. 122.) He seeks relief from his sentence based on the decisions in

Johnson v. United States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204

(2018).

       This Court granted Watkins’s initial motion pursuant to 28 U.S.C. § 2255 because

trial counsel failed to take the necessary steps to perfect a direct appeal. Watkins v. United

States, No. 03-1135-JDT-sta (W.D. Tenn. Aug. 3, 2004). The criminal judgment was re-

entered to allow an appeal, and the Sixth Circuit affirmed Watkins’s conviction but

remanded the case for re-sentencing under United States v. Booker, 543 U.S. 220 (2005).

United States v. Watkins, No. 04-6005 (6th Cir. Sept. 26, 2005). On direct appeal after his
re-sentencing, Watkins’s sentence was affirmed. United States v. Watkins, No. 06-5741

(6th Cir. May 24, 2007), cert. denied, 552 U.S. 983 (2007).

      Watkins filed another timely § 2255 motion on September 22, 2008, contending that

trial counsel provided ineffective assistance by failing to challenge the use of his prior

convictions to enhance his sentence under the career offender Sentencing Guideline,

§ 4B1.1. This Court denied the § 2255 motion, Watkins v. United States, No. 08-1225-

JDT-egb (W.D. Tenn. July 25, 2011), and Watkins did not appeal.

      On August 26, 2009, Watkins filed a motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2), arguing that he was entitled to a modification of his sentence

pursuant to Amendment 599 to the Sentencing Guidelines. (ECF No. 106.) The Court also

denied that motion on November 17, 2009, (ECF No. 107), and the denial was affirmed on

appeal. United States v. Watkins, No. 09-6463 (6th Cir. Apr. 5, 2011).

      Although Watkins did not specifically file his current motion under 28 U.S.C.

§ 2255, that is the only avenue available for the relief he seeks. Therefore, the Court

construes the document as an attempt to file a second or successive § 2255 motion.

Although it does not appear that Watkins would be entitled to relief under Johnson and

Dimaya, this Court cannot consider a successive § 2255 motion absent authorization by the

Court of Appeals. Therefore, Watkin’s motion is hereby TRANSFERRED to the Sixth

Circuit pursuant to 28 U.S.C. § 2244(b)(3).

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE


                                              2
